EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Christopher R Patrick on 29 December 2021. Please see the attached Interview Summary.

The application has been amended as follows:
Claim 1, line 3 has been amended to add the phrase - - of a user - - after the term “layer”.

Claim 1, line 3 has been amended to add the phrase - - of the user - - after the term “data”.

Claim 1, line 15 has been amended to replace the phrase “a user” with the phrase - - the user - -.

Claim 5, lines 2-3 have been amended to replace the phrase “a user profile information” with the phrase - - user profile information of the user - -.

Claim 11, line 2 has been amended to add the phrase - - of a user - - after the term “data”.

Claim 11, line 4 has been amended to add the phrase - - of the user - - after the term “layer”.

Claim 11, line 13 has been amended to replace the phrase “a user” with the phrase - - the user - -.

Claim 15, line 3 has been amended to replace the phrase “a user profile information” with the phrase - - user profile information of the user - -.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, either alone or in combination, an analyte monitoring system or method wherein a receiver does not allow a user to view their own analyte data while the analyte data is being collected such that the user is blinded to the collected analyte data, in combination with the other claimed elements or steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791